Exhibit 10.1

FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

This Fourth Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of January 30, 2007, by and between COMERICA BANK (“Bank”) and
COMMODORE RESOURCES (NEVADA), INC., LYRIS TECHNOLOGIES INC., UPTILT INC., MCC
NEVADA, INC. and CLICKTRACKS ANALYTICS, INC. (each a “Borrower” and
collectively, “Borrowers”).

RECITALS

Borrowers and Bank are parties to that certain Loan and Security Agreement dated
as of October 4, 2005, as amended from time to time including by that certain
First Amendment to Loan and Security Agreement dated as of April 25, 2006, that
certain Second Amendment to Loan and Security Agreement dated as of August 18,
2006 and that certain Third Amendment to Loan and Security Agreement dated as of
November 30, 2006 (the “Agreement”). The parties desire to amend the Agreement
in accordance with the terms of this Amendment to change certain of the
financial covenants.

NOW, THEREFORE, the parties agree as follows:

1.             Section 6.7(b) of the Agreement is hereby amended and restated in
its entirety to read as follows:

“(b)         EBITDA.  Measured monthly on a rolling three-month basis, an EBITDA
of not less than (i) One Million Two Hundred Thousand Dollars ($1,200,000) for
the measuring period ending October 31, 2006, (ii) One Million One Hundred
Thousand Dollars ($1,100,000) for the measuring period ending November 30, 2006,
(iii) One Million Three Hundred Thousand Dollars ($1,300,000) for the measuring
period ending December 31, 2006, (iv) One Million Seven Hundred Fifty Thousand
Dollars ($1,750,000) for the measuring period ending January 31, 2007, (v) Two
Million Dollars ($2,000,000) for the measuring period ending February 28, 2007,
and (vi) Two Million Five Hundred Thousand Dollars ($2,500,000) at all times
thereafter.”

2.             Exhibit C to the Agreement is hereby replaced with Exhibit C
attached hereto.

3.             No course of dealing on the part of Bank or its officers, nor any
failure or delay in the exercise of any right by Bank, shall operate as a waiver
thereof, and any single or partial exercise of any such right shall not preclude
any later exercise of any such right. Bank’s failure at any time to require
strict performance by Borrowers of any provision shall not affect any right of
Bank thereafter to demand strict compliance and performance. Any suspension or
waiver of a right must be in writing signed by an officer of Bank.

4.             Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof.

5.             Each Borrower represents and warrants that the Representations
and Warranties contained in the Agreement are true and correct in all material
respects as of the date of this Amendment, and that no Event of Default has
occurred and is continuing.

6.             As a condition to the effectiveness of this Amendment, Bank shall
have received, in form and substance satisfactory to Bank, the following:

(a)           this Amendment, duly executed by each Borrower;

(b)           a Certificate of the Secretary of each Borrower with respect to
incumbency and resolutions authorizing the execution and delivery of this
Amendment;

1


--------------------------------------------------------------------------------


(c)           all reasonable Bank Expenses incurred through the date of this
Amendment, which may be debited from any of Borrowers’ accounts; and

(d)           such other documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.

7.             This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one instrument.

2


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

COMMODORE RESOURCES (NEVADA), INC.

 

 

 

By:

/s/ Richard A. McDonald

 

 

 

 

Title:

President

 

 

 

 

 

LYRIS TECHNOLOGIES INC.

 

 

 

By:

/s/ Luis Rivera

 

 

 

 

Title:

CEO & President

 

 

 

 

 

 

UPTILT RESOURCES INC.

 

 

 

By:

/s/ Luis Rivera

 

 

 

 

Title:

CEO & President

 

 

 

 

 

MCC NEVADA, INC.

 

 

 

By:

/s/ Richard A. McDonald

 

 

 

 

Title:

Secretary & Treasurer

 

 

 

 

 

 

CLICKTRACKS ANALYTICS, INC.

 

 

 

By:

/s/ Luis Rivera

 

 

 

 

Title:

Secretary & Treasurer

 

 

 

 

 

 

COMERICA BANK

 

 

 

By:

/s/ Philip Koblis

 

 

 

 

Title:

First Vice President

 

 

[Signature Page to Fourth Amendment to Loan & Security Agreement]


--------------------------------------------------------------------------------


EXHIBIT C

COMPLIANCE CERTIFICATE

TO:                         COMERICA BANK

FROM:                  COMMODORE RESOURCES (NEVADA), INC., for itself and on
behalf of all Borrowers

The undersigned authorized officer of COMMODORE RESOURCES (NEVADA), INC., for
itself and on behalf of all Borrowers, hereby certifies that in accordance with
the terms and conditions of the Loan and Security Agreement between Borrowers
and Bank (the “Agreement”), (i) Each Borrower is in complete compliance for the
period ending                                  with all required covenants
except as noted below and (ii) all representations and warranties of each
Borrower stated in the Agreement are true and correct as of the date hereof. 
Attached herewith are the required documents supporting the above
certification.  The Officer further certifies that these are prepared in
accordance with Generally Accepted Accounting Principles (GAAP) and are
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.

Please indicate compliance status by circling Yes/No under “Complies” column.

Reporting Covenant

 

Required

 

Complies

 

 

 

 

 

 

 

Monthly financial statements

 

Monthly within 30 days

 

Yes

 

No

10K

 

Within 90 days of fiscal year end

 

Yes

 

No

10Q

 

Within 45 days of quarter end

 

Yes

 

No

A/R & A/P Agings

 

Monthly within 30 days

 

Yes

 

No

Compliance Cert.

 

Monthly within 30 days

 

Yes

 

No

A/R Audit

 

Initial and Annual

 

Yes

 

No

IP Report

 

Quarterly within 45 days

 

Yes

 

No

Total amount of Borrowers’ cash and investments

 

Amount: $           

 

Yes

 

No

Total amount of Borrowers’ cash and investments maintained with Bank

 

Amount: $           

 

Yes

 

No

 

Financial Covenant

 

Required

 

Actual

 

Complies

 

 

 

 

 

 

 

 

 

Measured on a Monthly Basis:

 

 

 

 

 

 

 

 

Maximum Senior Debt to EBITDA
Through 11/30/07
12/1/067 and thereafter

 

2.00:1.00
1.50:1.00

 

      : 1.00

 

Yes

 

No

 

 

 

 

 

 

 

 

 

Minimum EBITDA
10/1/06 through 10/31/06
11/1/06 through 11/30/06
12/1/06 through 12/31/06
1/1/07 through 1/31/07
2/1/07 through 2/28/07
3/1/07 and thereafter

 


$1,200,000
$1,100,000
$1,300,000
$1,750,000
$2,000,000
$2,500,000

 

$             

 

Yes

 

No

 

 

 

 

 

 

 

 

 

Minimum Fixed Charge Coverage

 

1.25 : 1.00

 

      : 1.00

 

Yes

 

No

 

Comments Regarding Exceptions: See Attached.

 

BANK USE ONLY

 

 

 

Sincerely,

 

Received by:

 

 

 

 

AUTHORIZED SIGNER

 

 

 

 

Date:

 

 

 

 

SIGNATURE

 

 

 

 

 

 

Verified:

 

TITLE

 

 

AUTHORIZED SIGNER

 

 

 

 

Date:

 

 

 

 

 

 

DATE

 

Compliance Status

Yes

No

 


--------------------------------------------------------------------------------